Harris and others were petitioners to the county court of Randolph to grant to them the privilege of making and keeping up a road as a public highway in the county. A jury was directed to view and lay off the road as prayed for, and assess the damages which might accrue to the owners of the land over which it might pass, and to report. This jury laid off the road so as to intersect diagonally the defendant's plantation, and assessed his damages at $12.50. When the jury reported, the defendant opposed unsuccessfully the confirmation of the proceedings of the jury, and appealed to the Superior Court. In the Superior Court the report was set aside, and a new jury ordered to view and lay off the road, who followed the road as laid off by the first jury, and assessed defendant's damage to $20. Upon the return of this jury it appeared satisfactorily to the court that unnecessary injury was done to the defendant's inclosures by the road as laid out, and that it might be made between the points desired without an increase in distance of more than two rods by touching defendant's lines without passing through the inclosures; whereupon a third jury was ordered to lay out the road with as little prejudice as possible to inclosures. *Page 172 
The report of this jury was not opposed by the defendant, and was confirmed, and the court gave judgment that the petitioners should recover their cost.
(313)   By the act of 1813, New Rev., ch. 862, an appeal is given to any person who may be dissatisfied with the judgment of the county court, on a petition filed for the purpose of having a new road laid out, and the appeal is subject to the same rules and regulations as appeals are subject to in other cases from the county to the Superior Courts.
In this case the judgment of the Superior Court was very different from that given by the county court. The road established merely touched the line of the defendant, instead of going through his land; and to have the road laid out in this way was the object of the appeal by the defendant. And in that object he has succeeded. Therefore, I think he ought not to be subjected to costs, but the judgment of the Superior Court ought to be reversed, and the costs paid by the petitioners.
PER CURIAM.                                                Reversed.